UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7670


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WYAKETTA LATOYA WELCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00064-RBS-TEM-2)


Submitted:   March 30, 2017                 Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wyaketta Latoya Welch, Appellant Pro Se. Alyssa Kate Nichol,
Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wyaketta Latoya Welch appeals the district court’s order

denying her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction     pursuant         to    Amendment      794       to     the      Sentencing

Guidelines.       We have reviewed the record and find no abuse of

discretion.       See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard).                   Under § 3582(c)(2), the

district    court    may       modify     the   term    of    imprisonment          “of    a

defendant   who     has    been     sentenced . . . based           on   a    sentencing

range that has subsequently been lowered,” if the amendment is

listed in the Guidelines as retroactively applicable.                          18 U.S.C.

§ 3582(c)(2);        see        U.S.       Sentencing            Guidelines         Manual

§ 1B1.10(a)(1), (d), p.s. (2016).               Guidelines § 1B1.10(d), p.s.,

lists the amendments that receive retroactive application, and

this list does not include Amendment 794.                         The district court

therefore   did     not    abuse    its    discretion       in     denying    Welch       the

relief she sought under Amendment 794.                       See United States v.

Dunphy, 551 F.3d 247, 249 n.2 (4th Cir. 2009); United States v.

McHan, 386 F.3d 620, 622 (4th Cir. 2004).

     Accordingly,         we   affirm     the   district      court’s        order.        We

dispense    with     oral      argument     because         the    facts      and     legal

contentions   are     adequately        presented      in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                            2